The State of TexasAppellee




                           Fourth Court of Appeals
                                 San Antonio, Texas
                                      January 13, 2014

                                    No. 04-13-00303-CR

                                 Fredys Antonio VARELA,
                                         Appellant

                                              v.

                                    The STATE of Texas,
                                          Appellee

                 From the 290th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2012CR3463
                         Honorable Melisa Skinner, Judge Presiding


                                       ORDER


       The State’s motion for extension of time to file the brief is GRANTED. Time is extended
to January 13, 2014.


                                                   _________________________________
                                                   Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 13th day of January, 2014.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court